Citation Nr: 1409515	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran, who died in May 2010, served on active duty from September 1966 to April 1969, to include service in the Republic of Vietnam (Vietnam), and from April 1976 to July 1992.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that the appellant was scheduled to testify at a hearing before a Veterans Law Judge at a local VA office in August 2011, but failed to appear.  A request for postponement was not received and granted; thus, the appellant's hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board regrets the additional delay, it is necessary to ensure that proper notice is provided and that there is a complete record upon which to decide the appellant's claim.

The Veteran's May 2010 death certificate listed the immediate cause of his death as esophageal cancer and listed pneumonia as a condition leading to the immediate cause of death.  The appellant has contested that the Veteran's death due to esophageal cancer is related to his exposure to the herbicide Agent Orange during his service in Vietnam.  See appellant's Statements.

By way of a January 1993 rating decision, the Veteran was service connected for diabetes mellitus, which was evaluated at 20 percent; hypertension, which was evaluated at 10 percent; medial meniscectomy of the right knee, which had a noncompensable rating; and right carpal tunnel release, which had a noncompensable rating.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the context of a claim for dependency and indemnity compensation (DIC) based on service connection for a Veteran's cause of death, proper notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Review of the claims file indicates that the RO's July 2010 notice to the appellant failed to include a statement of the conditions for which the Veteran was service connected at the time of his death.  As a result, the Board finds that VA has not met its duty to notify the appellant in this case and a remand is necessary to provide the required notice.

Additionally, the Board finds that the appellant's representative contended in a July 2011 Form 646 that the Veteran's file is missing treatment records, to include hospitalization records prior to February 2010 and records of the Veteran's treatment immediately preceding his death.  As VA's duty to assist a claimant in the development of a claim includes assisting the claimant in the procurement of pertinent treatment records, additional development is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Finally, the RO has conceded in-country Vietnam service and exposure to herbicides.  Given this along with the appellant's appellate assertions and service connected disabilities, a VA medical opinion to address the etiology of the Veteran's cause of death is needed.   

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the appellant and her representative providing them with notice which includes the following: (a) a statement of the conditions for which the Veteran was service connected at the time of his death; (b) an explanation of the evidence and information required to substantiate a DIC claim based on the conditions that were previously service connected; and (c) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

2.  Send a letter to the appellant and her representative requesting that she identify the missing relevant medical evidence that is referenced in the June 2011 Form 9 substantive appeal and July 2011 Form 646.  The letter must request that the appellant either submit the evidence or execute the necessary authorization (VA Form 21-4142) so that VA can assist her in obtaining that evidence.

Document all efforts to obtain such records, obtain negative replies if such records are not obtained, and associate such documentation and replies with the claims file.  If the identified treatment records are obtained, associate the records with the claims file.

3.  After completing the above-requested development, transfer the claims file to an appropriate VA examiner to obtain a medical opinion addressing the etiology of the cause of the Veterans' death.  After reviewing the claims file and noting that such review occurred, the examiner should comment on the following:

(a).  Whether it is at least as likely as not that the clinical onset of the Veteran's esophageal cancer and/or pneumonia was during his period of active military service.

(b).  Whether it is at least as likely as not that the Veteran's esophageal cancer and/or pneumonia is in any way related to the Veteran's period of active military service, to include in-service herbicide exposure.

(c).  Whether it is at least as likely as not that any service-connected disability (singly or in jointly) caused the Veteran's death; contributed substantially or materially to cause death; or aided or lent assistance to the production of death.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  After ensuring that the requested development is completed and reasonably ensuring that all identified and obtainable relevant treatment records have been associated with the claims file, readjudicate the appeal.  If any benefit sought is not granted, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


